—Order and judgment unanimously affirmed, with costs. Memorandum: In an action by a common carrier to recover freight charges, a shipper may not assert counterclaims arising out of transactions other than those upon which the claim for freight charges is based (New York Cent. R.R. Co. v Niagara Fruit Inds., 278 App Div 892). Special Term properly granted summary judgment to each plaintiff and severed defendants’ counterclaims for later trial or other disposition. (Appeal from order and judgment of Monroe Supreme Court—partial summary judgment.) Present—Moule, J. P., Cardamone, Dillon, Hancock, Jr., and Schnepp, JJ.